                Case 21-12329-pmm                       Doc 15         Filed 09/01/21 Entered 09/01/21 12:58:31     Desc Main
                                                                      Document      Page 1 of 1




                                               IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                  IN RE: William C. Parks a/k/a Bill Parks                                  CHAPTER 13
                                Kimberly L. Parks a/k/a Kim
                  Parks                                                                     BKY. NO. 21-12329 PMM
                                               Debtor(s)


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of PENNYMAC LOAN SERVICES, LLC and
                    index same on the master mailing list.


                                                                                        Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 31 Aug 2021, 17:44:14, EDT



                                                                                    KML Law Group, P.C.
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106-1532
                                                                                    (215) 627-1322




Document ID: d88785354aa4563f5da193322cfecddcdc5f159fe6632a767ad8e950bfde3189
